Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2021/0064030) details a system including an internal camera with known position that obtains data pertaining to a gaze of a driver inside a vehicle based on its known position, a processor that generates an eye gaze vector for the driver based on the position and the gaze data, and external road cameras for obtaining external images as to a region of interest (including a point of interest offering a service to the vehicle) outside the vehicle corresponding to the gaze vector of the driver. The system also discloses that the processor identifies the point of interest based on a statement made by the driver to an advisor in combination with the eye gaze vector and the external data and provides feedback pertaining to the region of interest/point of interest offering a service, based on internal camera data and external data, including eye gaze vector and the statement to the advisor. However, such prior art is directed to automated routing and the statements made by the driver to an advisor are to a voice recognition system of an automated driver assistance system of a vehicle. It does not teach a system that allows for the communication of a verbal statement of a driver of the vehicle to a human advisor such that the processor identifies a point of interest based on this verbal statement to the human driver in combination with the eye gaze vector and external data and provides feedback pertaining to the region of interest including the point of interest offering the service for the driver based on internal camera and external data including the eye gaze vector of the driver, the external camera of the vehicle and the  verbal statement of a driver of the vehicle to a human advisor. In other words, it does not describe:
… 
identifying the point of interest, via the processor, based on a statement made by the driver to an advisor in combination with the eye gaze vector and the external data; and
providing feedback, via the processor, pertaining to the region of interest, including the point of interest offering the service for the driver, based on the internal camera data and the external data, including based on the eye gaze vector of the driver, the external camera of the vehicle, and the statement made by the driver to the advisor,
wherein the statement made by the driver of the vehicle comprises a verbal statement made to a human advisor.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 3-7, 9-14, 16-20, and 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481